Citation Nr: 1119458	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  04-42 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating effective June 1, 2009, for hearing loss.

2.  Entitlement to a disability rating greater than 40 percent prior to September 1, 2010, and greater than 20 percent thereafter for residuals of low back strain.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1960 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which assigned a 20 percent rating for low back strain effective January 28, 2004, and denied the Veteran's claim for a compensable disability rating for hearing loss.  A Travel Board hearing was held at the RO in June 2009 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In August 2005, the RO assigned a 40 percent rating for low back strain effective January 28, 2004, and a 30 percent rating for hearing loss effective July 6, 2005.  This decision was issued to the Veteran and his service representative in September 2005.  In October 2008, the RO proposed to reduce the disability rating assigned for service-connected hearing loss from 30 percent to zero percent.  In April 2009, the RO implemented the proposed reduction and assigned a zero percent rating for hearing loss effective June 1, 2009.

The Board notes that, in March 2010, the RO proposed to reduce the disability rating assigned for service-connected low back strain from 40 percent to 20 percent.  In May 2010, the RO implemented this proposed reduction and assigned a 20 percent rating for low back strain effective September 1, 2010.

In September 2009 and in August 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  In August 2010, the Board also denied the Veteran's claims for a compensable disability prior to July 6, 2005, and to a disability rating greater than 30 percent between July 6, 2005, and June 1, 2009, for hearing loss.  Accordingly, the issues of increased ratings for hearing loss prior to June 1, 2009, are no longer on appeal.

Unfortunately, as will be explained below, this appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

In its August 2010 remand, the Board directed that the RO/AMC schedule the Veteran for updated VA examinations to determine the current nature and severity of his service-connected low back disability and hearing loss and to determine whether, and to what extent, these disabilities affected the Veteran's employability.  The Board acknowledges that the RO/AMC included the August 2010 remand directives when AMC personnel completed a VA examination request in September 2010.  Unfortunately, a review of the VA audiology and spine examinations conducted in September 2010 shows that neither of the VA examiners who conducted these examinations complied with the Board's August 2010 remand directives.

With respect to the VA audiology examination conducted in September 2010, as noted, the Board requested in its August 2010 remand that the VA examiner provide detailed information regarding the impact of the Veteran's hearing loss on his daily functioning.  Although the RO/AMC included the Board's August 2010 remand directive in the September 2010 VA examination request, detailed information regarding the impact of the Veteran's hearing loss on his daily functioning was not provided in the September 2010 VA audiology examination report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that, because detailed information regarding the impact of the Veteran's hearing loss on his daily functioning was not provided, the VA audiology examination conducted on September 16, 2010, is inadequate for VA purposes.  See 38 C.F.R. § 4.2 (2010).  Accordingly, on remand, the Veteran should be scheduled for another VA examination to determine the current nature and etiology of his service-connected bilateral hearing loss.

With respect to the VA spine examination conducted in September 2010, although the Board requested in August 2010 that the VA examiner review the claims file, this examiner stated in the September 2010 VA examination report that the Veteran's claims file was not available for review.  The Board also requested in its August 2010 remand that, based on a review of the claims file and the results of the Veteran's physical examination, the VA examiner opine whether the Veteran's service-connected residuals of a low back strain and/or hearing loss, alone or in combination, rendered him unable to secure or follow a substantially gainful occupation (more than marginal employment).  Unfortunately, a review of the September 2010 VA spine examination report shows that this opinion was not provided.  

The Board observes in this regard that the AMC submitted this claim to the Director, Compensation and Pension (C&P) Service, in December 2010 for consideration of assignment of an extraschedular rating.  The Director, C&P Service, noted in January 2011 correspondence included in the claims file that, because the claims file had not been reviewed and the requested opinion concerning employability had not been provided by the VA examiner in September 2010, the September 2010 VA examination report was insufficient for consideration of assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010).  The Director, C&P Service, also stated in January 2011 that the Veteran's claims file "will be provided to the physician who performed the examination in September of 2010.  The examiner must review the complete file and state this in an addendum.  The examiner must also provide a complete detailed rationale explaining the statement provided about the lumbar spine condition hindering the Veteran's ability to work.  After these actions are completed, the claims file should be re-submitted to C&P Service for review."  See Letter from Director, C&P Service, to Director, AMC, dated on January 24, 2011.  

It is not clear from a review of the claims file whether the additional development outlined in the January 2011 letter from the Director, C&P Service, was conducted by the RO/AMC.  It appears instead that the Veteran's appeal was re-certified to the Board on January 26, 2011, 2 days after this letter was promulgated by the Director, C&P Service.  Thus, on remand, the RO/AMC should contact the VA examiner who conducted the Veteran's September 2010 VA spine examination and request an addendum to this examination report which indicates that the claims file was reviewed and provides the requested opinion concerning the impact of the Veteran's service-connected disabilities on his employability.  After obtaining this addendum to the September 2010 VA examination report, then the RO/AMC should re-submit the claims file to the Director, C&P Service, for consideration of assignment of extraschedular ratings.  See 38 C.F.R. § 3.321(b) (2010).

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate examination(s) to determine the current nature and severity of his service-connected hearing loss.  All appropriate testing should be conducted.  It is imperative that the examiner describe fully the functional impact of the Veteran's service-connected hearing loss in the examination report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

2.  Contact the VA Medical Center in Dallas, Texas, and request that the VA examiner who conducted the Veteran's September 17, 2010, VA spine examination provide an addendum to this examination report in which he states that he reviewed the Veteran's claims file.  It is imperative that the claims file and a copy of this remand be made available to this examiner.  After reviewing the Veteran's claims file and the September 17, 2010, VA spine examination report, this examiner is asked to opine whether the Veteran's service-connected residuals of a low back strain and/or hearing loss, alone or in combination, render him unable to secure or follow a substantially gainful occupation (more than marginal employment).  A complete rationale must be provided for any opinion expressed.

3.  If, and only if, the VA examiner who conducted the Veteran's September 17, 2010, VA spine examination is not available, then schedule the Veteran for updated examination(s) to determine the effects of his residuals of a low back strain and/or bilateral hearing loss on his ability to obtain and maintain employment.  The claims file and a copy of this remand must be made available to the examiner(s).  The examiner(s) is asked to obtain a complete occupational history from the Veteran, if possible.  The examiner(s) also is asked to opine whether, following a review of the claims file and physical examination of the Veteran, the Veteran's service-connected residuals of a low back strain and/or bilateral hearing loss, alone or in combination, render him unable to secure or follow a substantially gainful occupation (more than marginal employment).  A complete rationale must be provided for any opinion expressed.

4.  After completing the above development to the extent possible, and pursuant to the January 24, 2011, letter, from the Director, C&P Service, which is included in the claims file, re-submit the Veteran's claims file to C&P Service for consideration of assignment of extraschedular ratings.  See 38 C.F.R. § 3.321(b) (2010).  A copy of any decision by the Director, C&P Service, should be included in the claims file.

5.  Thereafter, readjudicate the Veteran's claims for a compensable disability rating effective June 1, 2009, for hearing loss, a disability rating greater than 40 percent prior to September 1, 2010, and greater than 20 percent thereafter for residuals of low back strain, and for a TDIU, including on an extraschedular basis.  If the benefits sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

